Wright, J.,
dissenting. The majority opinion constitutes the “what next!” that Justices Holmes, Locher and William Brown warned about in their dissent to Littlefield v. Pillsbury Co. (1983), 6 Ohio St. 3d 389, 6 OBR 439, 453 N.E. 2d 570. Unfortunately, the majority’s decision upsets the carefully wrought balance between employers and their employees created by statute and many years of this court’s jurisprudence.
The rule (up to now) has been that an employee may not.claim workers’ compensation benefits unless the statutory requirements are satisfied. “The test of the right to participate in the Workers’ Compensation Fund is not whether there is any fault or neglect on the part of the employer or his employees, but whether a ‘causal connection’ existed between an employee’s injury and his employment either through the activities, the conditions or the environment of the employment.” Bralley v. Daugherty (1980), 61 Ohio St. 2d 302, 303, 15 O.O. 3d 359, 360, 401 N.E. 2d 448, 449-450, citing Indus. Comm. v. Weigandt (1921), 102 Ohio St. 1, 130 N.E. 38; Indus. Comm. v. Gintert (1934), 128 Ohio St. 129, 190 N.E. 400; Fox v. Indus. Comm. (1955), 162 Ohio St. 569, 55 O.O. 472, 125 N.E. 2d 1. Those cases rightly derived this conclusion from the mandate of R.C. 4123.01(C), which states that a compensable injury must occur in the “course of, and arising out of, the injured employee’s employment.” In short, the test turned on the relationship of the event resulting in injury to the employment of the injured party. The majority today has simply ignored this test and the factual inquiry involved in determining whether Ms. Griffin’s injury did or did not arise out of her employment or was caused by same. Therein lies the real mischief caused by the majority.
The purpose of the “arising out of the employment” requirement of R.C. *844123.01(C) is to establish the causal connection between the injury and the employment. There must be a direct causal connection between the two. Young, Workmen’s Compensation Law of Ohio (2 Ed. 1971), Section 1.14. Courts look to all the circumstances to determine if the initiating cause of the injury was a hazard of the employment, that is, whether the employee encountered a hazard or danger with greater frequency than that of the general public. 1 Larson, Workmen’s Compensation (1985), Section 6.30.
Decisions of this court have repeatedly probed the boundaries of work relatedness. The fundamental question remained the same: What constitutes injuries that are compensable because they are “received in the course of, and arising out of” the injured employee’s employment?
In Marlow v. Goodyear Tire & Rubber Co. (1967), 10 Ohio St. 2d 18, 39 O.O. 2d 11, 225 N.E. 2d 241, this court found coverage for the claimant and stated:
“When Marlow was injured [while in the employer’s parking lot, his car was struck by a co-employee’s car] he was in that zone and his injury was proximately caused by a natural hazard of the zone. It was not self-inflicted or a result of an act of nature or of an occurrence inconsistent with his employment, its activities, conditions or environments.” (Emphasis added.) Id. at 22, 39 O.O. 2d at 14, 225 N.E. 2d at 244-245.
The court in Marlow specifically discussed the earlier case of Walborn v. General Fireproofing Co. (1947), 147 Ohio St. 507, 34 O.O. 413, 72 N.E. 2d 95, a case which the majority today overrules. Walbom involved an employee who fell in a parking lot the day after a heavy snowstorm. The Marlow court did not overrule Walbom wherein the claimant was denied coverage. Rather, the court stated that “all that was required [for the holding in Walbom] was a recognition that a heavy snow is no more a hazard of the zone of employment than a tornado [citation omitted], unless the act of nature operates ‘upon the property and facilities of the industry, and the injury results from the fact that the hazards of employment are made active by the forces of nature.’ ” Marlow, supra, at 24, 39 O.O. 2d at 15, 225 N.E. 2d at 246. These cases contemplate a compensability distinction between injuries resulting from hazards to which both the employee and the general public are equally exposed, and those to which the employee, because of his employment, was exposed in a greater degree.
The syllabus of the majority seeks to eliminate the special hazard consideration for any injuries to an employee “upon the premises of her employer.” The majority fails to explain the difference between “premises” and “zone of employment.” The majority also argues that the recent decision in Littlefield, supra, is limited to injuries that do not occur upon the employment premises. The majority states that the “case at bar involves an injury sustained in the course of employment upon the employment premises. It involves a hazard which, by definition, is unique to the employment situs.” This is a circular argument and addresses only one of the two requirements for establishing a compensable injury — that is, an injury upon the premises of the employer will be in the course of employment, but it may not be arising out of the employment. It is under the latter branch of the two-part requirement that the holding in Walbom fits.
Littlefield states that injury is compensable “when th*e employment creates a special hazard.” Id. at para*85graph one of the syllabus. There is no language in the syllabus that excludes the special hazard requirement from accidents that occur on the premises of the employer. Read literally, the provisions of the syllabus in Littlefield do not exclude on-site and “in-zone” injuries. The employee injured within the factory can argue as validly as one injured off-site that “but for” his employment, he would not have been at the accident location. This, in my view, is atrocious legal reasoning. There is simply no language in Little-field that either specifically confines its holding to off-premises injuries or specifically excludes on-site and “in-zone” injuries.
In addition, the decision in Littlefield states that “* * * an employee will be entitled to compensation, if the employment creates a special risk, for injuries sustained in the scope of that risk. A special risk may be on the employer’s premises or involve the necessary means of access to the premises, even when the access is not under the employer’s control or management.” (Emphasis added.) Id. at 391, 6 OBR at 441, 453 N.E. 2d at 573. The majority seeks to limit the Littlefield two-prong test to injuries occurring off the premises of the employer despite the above-quoted language from that decision. -1 would concur that Littlefield should be limited, if not overruled. However, Littlefield is precedent and the majority holding seeks to put forth another overly broad syllabus which ignores the factual analysis that is necessary to meet the requirements of R.C. 4123.01(C).
One commentator did the analysis that the majority has failed to do when he stated:
“Generally, fact patterns in special risk cases come within one of four categories in which work-connection can be analyzed: (1) the proximity of the accident to the employer’s premises, (2) the employer’s control over the location of the accident, (3) the instrumentality or person physically affecting the accident, and (4) the benefit to the employer from the employee’s activity at the time of the accident.” Case Comment, Littlefield v. Pillsbury Co.: A Turn To The Left In Workers’ Compensation (1985), 46 Ohio St. L. J. 411, 422.
The majority’s blanket rule expressed in the syllabus is so broad that it almost constitutes an aberration. This court in the very recent case of Waller v. Mayfield (1988), 37 Ohio St. 3d 118, 524 N.E. 2d 458, held that if a fall on the work premises is unexplained, the claimant has the burden of eliminating idiopathic causes. If the claimant meets the burden of eliminating idiopathic causes, an inference arises that the fall is traceable to some ordinary risk. Such a result most certainly does not relieve the claimant of her burden of proving causal connection to employment. This court stated that the inference is reasonable that “the fall was caused by the employment environment once claimant meets his burden of eliminating idiopathic causes and there is no evidence that any force or condition independent of the employment caused the fall. ” (Emphasis added.) Id. at 125, 524 N.E. 2d at 464. The result achieved today obviously flies in the face of Waller, which case is less than one hundred twenty-six days old. Presumably the “force or condition independent of the employment” could be the snowstorm in Walbom, supra. Rather than enunciating a deceptively simple blanket syllabus, this court should adhere to previous decisions which require a factual analysis in each case. A factual analysis is not to be confused with a finding of negligence or fault. Rather, it is to be directed to the two *86requirements that are always required and always present in workers’ compensation claims, that is, that the claimant always must prove that the injury is causally related to his employment and that it arises out of his employment. By seeking to needlessly differentiate Littlefield and ignoring the claimant’s burden set forth in Waller, the majority has simply gone astray.
At the very least, we should follow the decisions in Sloss v. Case Western Reserve Univ. (1985), 23 Ohio App. 3d 46, 23 OBR 90, 491 N.E. 2d 339, and Johnman v. Packard Electric Division (1986), 33 Ohio App. 3d 250, 515 N.E. 2d 649, wherein the courts of appeals addressed slip and fall cases using the two-prong test of Littlefield. These decisions held that genuine issues of material fact existed which precluded granting summary judgment. In the present case, it is beyond doubt that the evidence before the trial court raises a genuine issue of material fact as to the driveway’s condition on the date of injury and the circumstances surrounding the appellee’s fall. Appellee has failed to allege any particular driveway defect, such as a slope, rut or depression, activated by ice or snow. There is a clear conflict regarding the credibility of the witnesses and statements made by the appellee. The condition of the driveway is important, not for purposes of establishing negligence which is irrelevant under workers’ compensation statutes, but rather to establish whether or not the fall was explained or unexplained. All of this implicates a factual determination which precludes the granting of summary judgment. To say the least, I am deeply disappointed in the “rationale” and the result achieved today.
Accordingly, I would reverse the court of appeals and remand to the trial court for further proceedings according to law.
Moyer, C.J., and Holmes, J., concur in the foregoing dissenting opinion.